UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2011. () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO . Commission file number:1-12619 Ralcorp Holdings, Inc. (Exact name of registrant as specified in its charter) Missouri 43-1766315 (State of Incorporation) (I.R.S. Employer Identification No.) 800 Market Street, Suite 2900 St. Louis, MO (Address of principal (Zip Code) Executive offices) (314) 877-7000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes (X)No () Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes (X)No () Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer (X) Accelerated filer () Non-accelerated filer () Smaller reporting company () Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).Yes ()No (X) Number of shares of Common Stock, $.01 par value, outstanding as of February 8, 2012:55,274,475 RALCORP HOLDINGS, INC. INDEX PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Condensed Consolidated Statements of Earnings 1 Condensed Consolidated Statements of Comprehensive Income 1 Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Cash Flows 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 32 PART II. OTHER INFORMATION Item 1. Legal Proceedings 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 4. Mine Safety Disclosures 34 Item 6. Exhibits 34 SIGNATURES 34 (i) PART I.FINANCIAL INFORMATION Item 1. Financial Statements. RALCORP HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) (Dollars in millions except per share data) Three Months Ended December 31, Net Sales $ $ Cost of goods sold ) ) Gross Profit Selling, general and administrative expenses ) ) Amortization of intangible assets ) ) Other operating expenses, net ) ) Operating Profit Interest expense, net ) ) Earnings before Income Taxes Income taxes ) ) Net Earnings $ $ Earnings per Share Basic $ $ Diluted $ $ See accompanying Notes to Condensed Consolidated Financial Statements. RALCORP HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (Dollars in millions) Three Months Ended December 31, Net Earnings $ $ Other comprehensive income Comprehensive Income $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 1 RALCORP HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in millions) Dec. 31, Sept. 30, Assets Current Assets Cash and cash equivalents $ $ Marketable securities Receivables, net Inventories Deferred income taxes Prepaid expenses and other current assets Total Current Assets Property, Net Goodwill Other Intangible Assets, Net Other Assets Total Assets $ $ Liabilities and Shareholders' Equity Current Liabilities Accounts payable $ $ Notes payable to banks Current portion of long-term debt Other current liabilities Total Current Liabilities Long-term Debt Deferred Income Taxes Other Liabilities Total Liabilities Commitments and Contingencies Shareholders' Equity Common stock .6 .6 Additional paid-in capital Common stock in treasury, at cost ) ) Retained earnings Accumulated other comprehensive loss ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 2 RALCORP HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in millions) Three Months Ended December 31, Cash Flows from Operating Activities Net earnings $ $ Adjustments to reconcile net earnings to net cash flow provided by operating activities: Depreciation and amortization Stock-based compensation expense Deferred income taxes ) ) Other, net Net Cash Provided by Operating Activities Cash Flows from Investing Activities Business acquisitions, net of cash acquired ) - Additions to property and intangible assets ) ) Purchases of securities - ) Proceeds from sale or maturity of securities Net Cash Used by Investing Activities ) ) Cash Flows from Financing Activities Repayments of long-term debt ) ) Net borrowings (repayments) under credit arrangements ) Purchases of treasury stock ) ) Proceeds and tax benefits from exercise of stock awards .8 Changes in book cash overdrafts ) ) Other, net - ) Net Cash Provided (Used) by Financing Activities ) Effect of Exchange Rate Changes on Cash .5 .4 Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 3 RALCORP HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Dollars in millions except per share data) NOTE 1 – PRESENTATION OF CONDENSED FINANCIAL STATEMENTS The accompanying unaudited historical financial statements of Ralcorp Holdings, Inc. (“Ralcorp” or the “Company”) have been prepared in accordance with the instructions for Form 10-Q and do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.These interim financial statements reflect all adjustments which are, in the opinion of management, necessary to fairly state the results for the periods presented.All such adjustments are of a normal recurring nature.Certain amounts for prior periods have been reclassified to conform to the current period’s presentation.Operating results for the periods presented are not necessarily indicative of the results for the full year.These statements should be read in conjunction with the financial statements and notes included in the Company's Annual Report on Form 10-K for the year ended September 30, 2011, filed on December 14, 2011.The significant accounting policies for the accompanying financial statements are the same as disclosed in Note 1 in that Annual Report. NOTE 2 – RECENTLY ISSUED ACCOUNTING STANDARDS In May 2011, the Financial Accounting Standards Board (FASB) issued ASU No. 2011-04, “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs.” This update establishes common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. generally accepted accounting principles (GAAP) and International Financial Reporting Standards (IFRS). The amendments in this update are effective during interim and annual periods beginning after December 15, 2011 (i.e., Ralcorp’s financial statements for the quarter ending March 31, 2012). The adoption of this update is not expected to have a material effect on the Company’s financial position, results of operations, or cash flows. In June 2011, the FASB issued ASU No. 2011-05, “Comprehensive Income (Topic 220): Presentation of Comprehensive Income.” The objective of this update is to improve the comparability, consistency, and transparency of financial reporting to increase the prominence of items reported in other comprehensive income.This update requires that all nonowner changes in shareholders’ equity be presented in either a single continuous statement of comprehensive income or in two separate but consecutive statements. The amendments in this update are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011 (i.e., Ralcorp’s financial statements for the quarter ending December 31, 2012), except for those deferred by ASU No. 2011-05, “Comprehensive Income (Topic 220): Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No. 2011-05,” issued in December 2011. The adoption of this update is not expected to have a material effect on the Company’s financial position, results of operations, or cash flows. In September 2011, the FASB issued ASU No. 2011-9, “Compensation – Retirement Benefits – Multiemployer Plans (Subtopic 715-80): Disclosures about an Employer’s Participation in a Multiemployer Plan,” which provides new requirements for the disclosures that an employer should provide related to its participation in multiemployer pension plans.Plans of this type are commonly used by employers to provide benefits to union employees that may work for multiple employers during their working life and thereby accrue benefits in one plan for their retirement.The revised disclosures will provide users of financial statements with additional information about the plans in which an employer participates, the level of an employer’s participation in the plans, and financial health of significant plans.The amendments in this update are effective for Ralcorp’s annual financial statements for the year ending September 30, 2012.The adoption of this update is not expected to have a material effect on the Company’s financial position, results of operations, or cash flows. NOTE 3 – BUSINESS COMBINATIONS On October 3, 2011, Ralcorp completed the acquisition of the North American private-brand refrigerated dough business of Sara Lee Corporation.The refrigerated dough business is a leading manufacturer and distributor of a full range of private-brand refrigerated dough products in the U.S.To fund the transaction, Ralcorp entered into a credit agreement consisting of a $550 term loan (see Note 13) that was repaid with a portion of the proceeds generated in connection with the separation of its Post cereal business (see Note 18).The refrigerated dough business, included in the Frozen Bakery Products segment, employs approximately 700 people and has manufacturing and distribution facilities in Carrollton, Texas and Forest Park, Georgia.The assigned goodwill is deductible for tax purposes.The purchase price allocation included $259.6 of customer relationships, trademarks, and other intangibles subject to amortization over a weighted average amortization period of approximately 15 years.Net sales and operating profit included in the statement of earnings related to this acquisition were $101.0 and $15.2, respectively, for the three months ended December 31, 2011. 4 On December 28, 2011, Ralcorp completed the acquisition of Pastificio Annoni S.p.A. (Annoni), a pasta manufacturer located in Bergamo, Italy.Annoni will operate as a part of the Pasta segment.The assigned goodwill is not deductible for tax purposes.Net sales and operating profit included in the statement of earnings related to this acquisition for the three months ended December 31, 2011 were insignificant. Each of the acquisitions was accounted for using the purchase method of accounting, whereby the results of operations of each of the following acquisitions are included in the statements of earnings from the date of acquisition.The purchase price was allocated to acquired assets and liabilities based on their estimated fair values at the date of acquisition, and any excess was allocated to goodwill, as shown in the following table. For each acquisition, the goodwill is attributable to the assembled workforce of the acquired business and the significant synergies and opportunities expected from the combination of the acquired business with the existing Ralcorp businesses.Certain estimated values are not yet finalized (primarily deferred tax assets and liabilities and other intangible assets for Annoni) and are subject to change once additional information is obtained (but no later than one year from the applicable acquisition date). Refrigerated Dough Annoni Cash $
